DETAILED ACTION
This action is in response to applicant’s amendment received 10/14/2021. Amended claims 1-4, 6-8 and 10-11 are acknowledged. Claims 1-14 are pending. Claims 15-20 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11 and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over et al. (US 2010/0119929, herein “Gaben”) in view of Monismith et al. (US 2020/0168964, herein “Monismith”).
Regarding claim 1, Gaben discloses:
a battery module cooling system (figs. 1-3b) [par. 0025], the system comprising:
a thermal tower (9) contoured to contact one or more battery cells (1) [par. 0063] (it is noted, per par. 0063, slugs -14a- are provided to contact the cells –called elements 1- to improve the mechanical resistance of the elements), wherein the thermal tower (9) comprises:
a holding member (13) defining a hollow interior region (it is noted, the hollow interior region of member -13- comprises four regions, namely, one hollow region where tube -12- is and three hollow regions with passages of fluid associated with ports -11-, clearly seen in fig. 2) having a top aperture (the top apertures associated with passages of fluid from the top of member -13- to ports -11- and -10-, see annotated fig. 2-GABEN, page 3) [par. 0061, lines 4-8], wherein the hollow interior region is configured to channel a cooling fluid (the cooling fluid flows through tube -12- upstream and through the hollow regions associated with ports -11- downstream) [par. 0057, lines 1-5 and par. 0061, lines 4-8]; and
a cooling member (14) positioned to contact at least a portion of each of the one or more battery cells (1) (as indicated above, per par. 0063, slugs -14a- of cooling member -14- contact the cells -1-),

    PNG
    media_image1.png
    413
    718
    media_image1.png
    Greyscale


wherein the cooling member (14) is positioned on the top aperture (the top apertures associated with passages of fluid from the top of member -13- to ports -11- and 11, fig. 2) of the holding member (13) (see annotated fig. 3b-GABEN, below) to form a seal between the holding member (13) and the cooling member (14).

    PNG
    media_image2.png
    601
    405
    media_image2.png
    Greyscale

Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding to provide localized cooling to each of the one or more battery cells limitations, the invention as taught by the Gaben is deemed fully capable of performing such function. Furthermore, Gaben’s cooling system does provide cooling to each of the battery cells [par. 0027].
	Gaben does not disclose:
		The cooling member comprising a first material being flexible.
However, the use of thermally conductive flexible materials for heat transfer parts applicable to battery packs, to be used in applications where reducing weight, corrosion resistance and cutting costs are important, is known in the art. Joswig, for instance, also directed to a battery module cooling system (figs. 8-13) comprising a metallic cooling member (6) (fig. 8) positioned to contact at least a portion of one or more battery cells [par. 0039, lines1-3] and comprising a hole for holding a cooling channel element (3) [par. 0039, lines 3-5] teaches the metallic cooling member (6) as an obvious variation of a cooling member (6) formed a plastic that is thermally conductive and electrically insulating [par. 0049, claim 5]. Further, Monismith, also directed to a battery module cooling system (figs. 1-5), teaches that polyethylene (a well-known flexible material), for instance, is an elastic plastic known to be an electrically insulating and thermally conducting material used to insulate battery cells in a battery pack [par. 0028]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Gaben the teachings of Joswig and Monismith to have the cooling member comprising a first material being flexible whenever reducing weight, corrosion resistance and cutting costs are important for the user as part of the cooling module desing. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Regarding claim 2, the combination of Gaben, Joswig and Monismith does not disclose:
 	the holding member comprising a second material and the second material being different than the first material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the holding member comprising a second material and the second material being different than the first material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 3, the combination of Gaben, Joswig and Monismith discloses:
as applies to claim 1, above, the first material comprising a thermally-conductive flexible material (Monismith, polyethylene)

Regarding claim 4, Gaben discloses:
the holding member (13) being rigid and the cooling member (14) being flexible such to conform to and press against at least the portion of each of the one or more battery cells (1) to provide localized cooling to each of the one or more battery cells (it is noted, per par. 0063, the slugs 14a of cooling member -14- are flexible enough such that the slugs conform and press against the cells -1-).

Regarding claim 5, Gaben discloses:
 	the one or more battery cells (1), wherein each of the one or more battery cells (1) comprises a positive lead and a negative lead positioned on a top portion of each of the one or more battery cells (1) clearly seen in fig. 1).

Regarding claim 7, Gaben discloses:
the system further comprising a cooling system (figs. 1-3b) that provides localized cooling to the one or more battery cells (1), wherein the cooling system comprises:
an inlet (5a) through which the cooling fluid is introduced into an inlet reservoir (3, 5) [par. 0057, lines 3-4];
an inlet tube (12) having a first aperture (10) positioned proximate to the inlet reservoir (3, 5) (fig. 3b) and a second aperture (the outlet of tube -12-, clearly seen in fig. 3b) positioned proximate to the top aperture (the top apertures associated with passages of fluid from the top of member -13- to ports -11- and 10, see annotated fig. 2-GABEN, page 3) of the holding member (13) (fig. 3b), wherein:
the inlet tube (12) extends from the inlet reservoir (3, 5) into the hollow interior region of the holding member (13) (clearly seen in figs, 2 and 3b), 
the inlet tube (12) is volumetrically smaller than the hollow interior region of the holding member (13) (as applies to claim 1, the hollow interior region of member -13- comprises four regions, namely, one hollow region where tube -12- is and three hollow regions with passages of fluid associated with ports -11- and -10-, clearly seen in fig. 2) such to form an outlet volume between the inlet tube (12) and an interior surface of the holding member (13) (the outlet volume comprising the hollow regions associated with port -11- for the flow of fluid downstream the tube -12-, figs. 2 and 3b, wherein the outlet volume is clearly located between the inlet tube -12- and interior surfaces of the hollow member -13-), and
the second aperture (the outlet of tube -12-) of the inlet tube (12) and the top aperture (the top apertures associated with passages of fluid from the top of member -13- to ports -11- and 10, see annotated fig. 2-GABEN, page 3) of the holding member (13) are configured to make the cooling member (14) contact the cooling fluid immediately after the cooling fluid exits the second aperture (the outlet of tube -12-) of the inlet tube (12) to provide localized cooling to the portion of each of the one or more battery cells (1);
an outlet reservoir (4, 6) into which the cooling fluid is received from the outlet volume [par. 0057, lines 1-5 and par. 0061, lines 4-8]; and
an outlet (6a) through which the cooling fluid is disposed of from the outlet reservoir (4, 6) [par. 0057, lines 3-5].
Regarding claim 8, Gaben discloses:
 	the cooling system further comprising a plurality of thermal towers (9) forming at least one battery cell chamber (as seen in fig. 1, several thermal towers -9- form a chamber that receives a cell -1-) having a volumetric shape that is complementary to the one or more battery cells (1) such to hold the one or more battery cells (1) (fig. 1) [par. 0062].


Regarding claim 11, Gaben discloses:
 	the cooling system further comprising a plurality of inlet tubes (12) and a reservoir separator (where lower housing -5- of inlet reservoir -3, 5- meets upper housing -6- of outlet reservoir -4, 6-, fig. 3b) positioned between the inlet reservoir (3, 5) and the outlet reservoir (4, 6) to separate the inlet reservoir and the outlet reservoir (fig. 3b).
Regarding claim 13, Gaben discloses:
the thermal tower (9) contours to three battery cells (1) (clearly seen in fig. 1) [par. 0062, lines 4-6].
Regarding claim 14, Gaben discloses:
the thermal tower (9) being a triangular column with concave sidewalls such that the cooling member (14) contacts at least the portion of each of the three battery cells (1) [par. 0062].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gaben, Joswig and Momismith, and further in view of Bandlow (DE 10214014527A1, machine translation attached).
Regarding claim 6, the combination of Gaben, Joswig and Monismith does not disclose:
the portion (of the cell -1-) that the cooling member (14) is positioned to contact to provide localized cooling comprising a hot region having a higher temperature than other portions of each of the one or more battery cells (1), wherein the hot region is formed in each of the one or more battery cells (1) within or proximate to the top portion. 
However, Gaben discloses that the cells (1) can be of an electromechanical nature, for example of the lithium-ion type [par. 0035], which is the same type of cells identified in the instant application [Instant application, PG Pub. par. 0022], and it is known in the art of lithium-ion type cells that the different speeds collisions and/or friction of the ions and electrons, to and from the positive and negative leads, are amplified and lead to increased release of heat energy within the individual cell, as taught by Bandlow [par. 0010 and 0031]. Therefore, there is a localized hot region in the cell (1) of Gaben within or proximate the top portion of the cell (1) that contains the positive-negative leads, as clearly seen in Gaben’s fig. 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gaben, Joswig and Monismith, and further in view of Odumodu et al. (US 2011/0206964, herein “Odumodu”).
Regarding claim 12, the combination of Gaben, Joswig and Monismith does not disclose:
the plurality of inlet tubes and the reservoir separator being a unitary component.
However, it would have been an obvious matter of design choice to have the plurality of inlet tubes and the reservoir separator being a unitary component, since having the plurality of inlet tubes and the reservoir separator being integrally formed as a single unitary component doesn’t change their function, and applicant has not disclosed that having the plurality of tubes and the reservoir separator being a unitary componet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the plurality of inlet tubes and the reservoir separator being formed as separate components and it appears to be a design preference.
Further, Odumodu, also directed to cooling systems for battery assemblies, teaches that plates (122) and manifolds (120) intended to cool battery cells (104) (figs. 3-4) can be affixed to each other by any suitable method such as by a welding process, a brazing process, an adhesive, fasteners, etc., as an obvious variation of the plates (122) integrally formed with the manifolds (120) [par. 0024].

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they do not apply to the new grounds of rejection.  
                                                                                                                                                                                  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763